Name: Council Regulation (EEC) No 232/88 of 25 January 1988 opening a Community tariff quota for frozen buffalo meat falling within subheading 0202 30 90 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff
 Date Published: nan

 29 . 1 . 88 Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 232/88 of 25 January 1988 opening a Community tariff quota for frozen buffalo meat falling within subheading 0202 30 90 of the combined nomenclature (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regu ­ lation (EEC) No 3905/87 (4), Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission ('), Article 1 Having regard to the opinion of the European Parli ­ ament (2), 1 . A Community tariff quota for frozen buffalo meat falling within subheading 0202 30 90 of the combined nomenclature shall be opened for 1988 . The total volume of this quota shall be 2 250 tonnes . 2. Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for 2 250 tonnes of frozen buffalo meat falling within subheading 0202 30 90 of the combined nomen ­ clature ; whereas this quota should therefore be opened for 1988 : Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of product, where it is coming from and its origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee referred to in (a). Whereas there should be a guarantee of equal and continuing access by all interested traders within the Community to the said quota and of uninterrupted appli ­ cation of the rate laid down for that quota, to all imports of the product in question, in all the Member States, up to the limit of the volume of the quota ; whereas it seems appropriate, to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature of the product, where it is imported from and its origin ; Article 3 Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . 8 OJ No C 286, 24. 10 . 1987, p. 7.Opinion delivered on 22 January 1988 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968 , p. 24. 4 OJ No L 370, 30 . 12. 1987, p. 7 . No L 24/2 Official Journal of the European Communities 29 . 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1988 . For the Council The President H.-D. GENSCHER